Name: 2004/382/EC:Commission Decision of 26 April 2004 adopting Community import decisions for certain chemicals pursuant to Regulation (EC) No 304/2003 of the European Parliament and of the Council (Text with EEA relevance)
 Type: Decision
 Subject Matter: chemistry;  tariff policy;  trade;  means of agricultural production
 Date Published: 2004-04-30

 30.4.2004 EN Official Journal of the European Communities L 144/11 COMMISSION DECISION of 26 April 2004 adopting Community import decisions for certain chemicals pursuant to Regulation (EC) No 304/2003 of the European Parliament and of the Council (Text with EEA relevance) (2004/382/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 304/2003 of the European Parliament and of the Council of 28 January 2003 concerning the export and import of dangerous chemicals (1), and in particular Article 12(1) thereof, Whereas: (1) Pursuant to Regulation (EC) No 304/2003 the Commission is to decide on behalf of the Community, whether or not to permit the import into the Community of each chemical subject to the prior informed consent (PIC) procedure. (2) The United Nations Environment Programme (UNEP) and the Food and Agriculture Organization (FAO) have been appointed to provide secretariat services for the operation of the interim PIC procedure established by the Final Act of the Conference of Plenipotentiaries on the Rotterdam Convention on the Prior Informed Consent (PIC) procedure for certain hazardous chemicals and pesticides in international trade, signed on 11 September 1998, and approved by the Community by Council Decision 2003/106/EC of 19 December 2002 concerning the approval, on behalf of the European Community, of the Rotterdam Convention on the Prior Informed Consent Procedure for certain hazardous chemicals and pesticides in international trade (2), in particular the Resolution on interim arrangements laid down in the Final Act. (3) The Commission, acting as common designated authority, is required to forward decisions on chemicals to the Secretariat of the interim PIC procedure, on behalf of the Community and its Member States. (4) The interim Secretariat has requested that the participants in the PIC procedure use the special Importing Country Response form when reporting their import decisions. (5) The chemicals actinolite, amosite, anthophyllite and tremolite, which are all amphibole forms of asbestos fibres, have also been added to the interim PIC procedure and the Commission has received information from the interim secretariat in the form of a decision guidance document (which also covers crocidolite asbestos, which was already included in the interim PIC procedure and was subject to a final Community import decision that was reported in PIC circular IV reflecting the position as at 31 December 1994). All these chemicals have been progressively banned or severely restricted at Community level by means of a series of regulatory actions, the latest of which is Commission Directive 1999/77/EC of 26 July 1999 (3) adapting to technical progress for the sixth time Council directive 76/769/EEC of 27 July 1976 on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations (4). Accordingly a final import decision should be taken for actinolite, amosite, anthophyllite and tremolite and a revised and updated final decision should be taken in respect of crocidolite. (6) The chemical DNOC has been added to the interim PIC procedure, as a pesticide, for which the Commission has received information from the interim Secretariat in the form of a decision guidance document. DNOC falls within the scope of Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (5), as last amended by Regulation (EC) No 806/2003 (6). By Commission Decision 1999/164/EC of 17 February 1999 concerning the non-inclusion of DNOC of active substance in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing this active substance (7), DNOC was excluded from Annex I to Directive 91/414/EEC and authorisations for plant protection products containing it were to be withdrawn by 16 August 1999. Accordingly a final import decision should be taken. (7) Certain pesticide formulations, in the form of dustable powder formulations containing a combination of benomyl at or above 7 %, carbofuran at or above 10 % and thiram at or above 15 %, have also been added to the interim PIC procedure. The Commission has received information from the interim secretariat in the form of a decision guidance document. The chemicals benomyl, carbofuran and thiram fall within the scope of Directive 91/414/EEC. By Commission Decision 2002/928/EC of 26 November 2002 concerning the non-inclusion of benomyl in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing this active substance (8), benomyl has been excluded from Annex I to Directive 91/414/EEC and authorisations for plant protection products containing it had to be withdrawn by 25 May 2003. Carbofuran is currently subject to an ongoing assessment within the framework of Directive 91/414/EEC. That Directive provides for a transitional period during which Member States are allowed to take national decisions on substances and products falling with its scope pending a Community decision. By Commission Directive 2003/81/EC of 5 September 2003 amending Directive 91/414/EEC to include molinate, thiram and ziram as active substances (9), thiram has been included in Annex I to Directive 91/414/EEC and is authorised for use in plant protection products subject to certain conditions. Thiram has also been notified under Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market (10), which provides for a transitional period during which Member States may, pending a Community decision, take a decision on substances and products falling within its scope. Consequently, an interim import decision should be taken for dustable powder formulations containing a combination of benomyl, carbofuran and thiram at or above the specified concentrations. (8) The measures provided for in this Decision are in accordance with the opinion of the Committee set up pursuant to Article 29 of Council Directive 67/548/EEC (11), as last amended by Commission Directive 2001/59/EC (12), HAS DECIDED AS FOLLOWS: Article 1 The final decision on the import of the chemicals actinolite, amosite, anthophyllite, crocidolite and tremolite, as set out in the import response form contained in Annex I, is adopted. Article 2 The final decision on the import of the chemical DNOC, as set out in the import response form contained in Annex II, is adopted. Article 3 The interim decision on the import of dustable powder pesticide formulations containing a combination of benomyl at or above 7 %, carbofuran at or above 10 % and thiram at or above 15 %, as set out in the import response form in Annex III, is also adopted. Done at Brussels, 26 April 2004. For the Commission Margot WALLSTRÃ M Member of the Commission (1) OJ L 63, 6.3.2003, p. 1. (2) OJ L 63, 6.3.2003, p. 27. (3) OJ L 262, 27.9.1976, 201. (4) OJ L 207, 6.8.1999, p. 18. (5) OJ L 230, 19.8.1991, p. 1. (6) OJ L 122, 16.5.2003, p. 1. (7) OJ L 54, 2.3.1999, p. 21. (8) OJ L 322, 27.11.2002, p. 53. (9) OJ L 224, 6.9.2003, p. 29. (10) OJ L 123, 24.4.1998, p. 1. (11) OJ 196, 16.8.1967, p. 1. (12) OJ L 225, 21.8.2001, p. 1. ANNEX I Final import decision for the chemicals actinolite, amosite, anthophyllite and tremolite, together with an updated final import decision for crocidolite replacing a previous 1994 import decision ANNEX II Final import decision for the chemical DNOC ANNEX III Interim import decision for dustable powder pesticide formulations containing a combination of benomyl at or above 7 %, carbofuran at or above 10 % and thiram at or above 15 %